415 Mich. 362 (1982)
329 N.W.2d 712
ARNOLD TRANSIT COMPANY
v.
CITY OF MACKINAC ISLAND
Docket No. 65982, (Calendar No. 14).
Supreme Court of Michigan.
Argued January 6, 1982.
Decided December 22, 1982.
Lester N. Turner, P.C. (by Lester N. Turner, Robert E. McCarthy, and Steven M. Basha), for plaintiffs.
Fraser, Trebilcock, Davis & Foster, P.C. (by Michael E. Cavanaugh, Joel E. Dowley, and Paula R. Latovick), for defendant.
Rehearing denied 417 Mich. 1104.
*363 PER CURIAM:
After full consideration of the record, briefs, and argument of the parties, we are not persuaded of any error in the disposition of this matter by the Court of Appeals.
Affirmed. No costs, a public question.
KAVANAGH, LEVIN, COLEMAN, and RYAN, JJ., concurred.
FITZGERALD, C.J., and WILLIAMS and RILEY, JJ., took no part in the decision of this case.